Citation Nr: 0808399	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a left hip disability, 
to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to May 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2003, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  He was 
also provided a hearing before a Decision Review Officer at 
the Manchester RO in March 2003.  Transcripts of these 
hearings are of record.


REMAND

When this case was most recently before the Board in 
September 2007, it was remanded for further development 
because the report of an April 2007 VA examination was not in 
compliance with the Board's earlier remand directive.  
Unfortunately, the report of an October 2007 VA examination 
performed in response to the Board's September 2007 remand is 
also non compliant with the Board's directive.  In this 
regard, the Board notes that the examiner failed to provide 
an opinion as to whether there is a 50 percent or better 
probability that the veteran's left hip disability is 
etiologically related to his military service.

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The claims folder should be returned 
to the physician who performed the 
October 2007 VA examination of the 
veteran.  The physician should be 
requested to provide an addendum in which 
an opinion is expressed as to whether 
there is a 50 percent or better 
probability that the veteran's left hip 
disability is etiologically related to 
his military service.  The rationale for 
the opinion must also be provided.  If 
the October 2007 examiner is no longer 
available, the required opinion and 
supporting rationale should be obtained 
from another physician with appropriate 
expertise.  Another examination of the 
veteran should only be performed if 
deemed necessary by the examiner.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


					
	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

